SCALIA, Circuit Judge,
concurring in result:
I concur separately because I have doubts about the validity of the majority’s Erie analysis and think it unnecessary to reach that issue.
Although the test for the validity of a Federal Rule of Civil Procedure is not identical with the test of what is procedural for Erie purposes, see Hanna v. Plumer, 380 U.S. 460, 469-74, 85 S.Ct. 1136, 1142-45, 14 L.Ed.2d 8 (1965), one surely should not lightly denominate substantive for Erie purposes a matter closely allied to, if not inextricable from, what is specifically treated in the Federal Rules. Federal Rules of Civil Procedure 13, 14 and 18 address in some detail the claims, cross-claims and *273counterclaims that may be joined to the original claim in a given action, and the counterclaims that must be joined on pain of being lost. It seems to me strange for the closely related issue of which claims must be joined with a cross-claim to be governed by nonfederal rules. The result of such an approach is that—unless, for the first time, one of the Federal Rules is to be declared invalid—state law may govern the necessity of pleading a wrongful-involvement-in-litigation claim if, as here, the issue is whether the claim had to be joined with another claim; whereas if the issue is whether the claim must be brought as a counterclaim (for example, if in the present suit co-defendant Egan had first filed a cross-claim against Answering Service), federal law will govern.1 Because such inconsistent treatment seems to me pointless and disruptive, I am predisposed to believe that the mandatory joinder of one claim to another is a federal matter under Erie, just as the mandatory filing of a counterclaim is a federal matter under the Federal Rules.
I do not find persuasive the majority’s argument that substantive policies underlie the District’s nonjoinder rule. The policies that the majority speculates upon—“discouraging] the automatic filing of such suits as cross-claims or third-party claims in all litigation,” and “weeding] out both frivolous and less significant wrongful-involvement claims,” Maj. op. at 1504—seem to me directed at conserving judicial resources and preventing use of the courts as instruments of harassment. These objectives pertain to judicial administration, are classically “procedural” and the business of the forum court. See generally Restatement (Second) of Conflict of Laws § 122 (1971).
In any event, under the view I take of this case it is unnecessary to reach the Erie issue, since there is no conflict between District and federal law. Where that is so, federal courts sitting in diversity cases frequently do not decide which of the identical rules (the state or the federal) they are applying. See, e.g., Berner v. British Commonwealth Pacific Airlines, Ltd., 346 F.2d 532, 539-41 (2d Cir.1965), cert. denied, 382 U.S. 983, 86 S.Ct. 559, 15 L.Ed.2d 472 (1966). That course is all the more desirable here, since the parties have not briefed or argued the Erie issue.
As a general rule, under federal law a plaintiff does not lose a claim that has not yet matured because of failure to join it with another claim arising out of the same transaction or occurrence. See Lawlor v. National Screen Service, 349 U.S. 322, 75 S.Ct. 865, 99 L.Ed. 1122 (1955). A claim which depends for its success on the outcome of a lawsuit does not mature until completion of that lawsuit, and therefore is not lost by reason of failure to plead it as an original claim or compulsory counterclaim in that litigation. See Hall v. General Motors Corp., 647 F.2d 175, 184 (D.C.Cir.1980) (counterclaims for contribution and indemnity). There is no reason to adopt a different rule with regard to a cross-claim. Cf. Hall v. General Motors Corp., supra, which involved a counterclaim to a cross-claim.
The only element that could conceivably produce a different result in the present case is the fact that the claim to which the unmatured claim (the wrongful-involvement-in-litigation claim) was not joined was itself an unmatured claim (the indemnification claim), similarly contingent upon the outcome of the underlying litigation. I do not see why that should make any difference. The exemption of unmatured claims from the compulsory joinder requirement is evidently based largely if not entirely upon considerations of judicial economy: An unmatured claim may never mature, so a court may never have to decide it. If the prospective claimant himself does not consider it imminent enough to include in the case, the rules of pleading should hardly *274compel him to do so. Moreover, rules would presumably have to be devised, and litigation conducted, concerning how close to mature or how imminent an unmatured claim must be to trigger mandatory joinder. (It is inconceivable that the liberal standard of ripeness applied to determine availability of declaratory judgment would be adopted for the quite different purpose of compelling joinder.) None of these considerations urging against a mandatory joinder rule disappears merely because one unmatured claim has already been brought.
I conclude, therefore, that under federal procedural law the wrongful-involvement-in-litigation claim did not have to be joined in the earlier litigation and could be brought in a later suit. Since the District of Columbia courts, whether for substantive or procedural reasons, would reach the same result, there is no real conflict to be resolved. Whether federal or District law governs, the district court’s judgment holding the claim barred must be reversed.

. Fed.R.Civ.P. 13(a) provides: “A pleading shall state as a counterclaim any claim which at the time of serving the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrence that is the subject matter of the opposing party’s claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction.”